Exhibit 10.2

TERMINATION AND RELEASE

THIS TERMINATION AND RELEASE (this “Termination”) is made and entered into
effective as of May 15, 2012 (the “Effective Date”), by and between RGC
Resources, Inc. (the “Company”) and Howard T. Lyon (“ Mr. Lyon”).

WHEREAS, the Company and Mr. Lyon are parties to that certain Change in Control
Agreement, executed effective as of May 1, 2010 (the “Agreement”);

WHEREAS, the Company and Mr. Lyon have mutually agreed to terminate the
Agreement upon the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the promises, covenants and conditions
contained herein, and other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the parties hereto agree as follows:

1. Termination of Agreement. The Company and Mr. Lyon do hereby mutually
terminate the Agreement, which termination shall be effective for all purposes
as of the date hereof. The Company shall have no past, current or future
obligation or liability to Mr. Lyon under the Agreement, and the Agreement shall
be null and void. For the avoidance of doubt, any provisions that purport to
survive the termination of the Agreement in accordance with the terms thereof
shall be terminated, null and void and of no further effect from and after the
Effective Date.

2. Release/Waiver. Mr. Lyon, on behalf of himself and his successors and assigns
(hereinafter the “Releasing Parties”) does hereby irrevocably and
unconditionally remise, release, acquit, waive, relinquish, and forever
discharge the Company and its subsidiaries, shareholders, directors, managers,
officers, employees, agents, representatives, heirs, administrators,
predecessors and attorneys, and the successors and assigns of each of the
foregoing (hereinafter the “Released Parties”) from any and all claims, losses,
damages, causes of action, judgments, liabilities and obligations to any
Releasing Party of any kind or nature whatsoever that any of the Releasing
Parties has or may have, now or in the future, in each case which in any way
relate to, arise out of, result from or are connected with the Agreement.

3. No Assignment. Mr. Lyon hereby represents and warrants that Mr. Lyon has not
assigned or otherwise transferred or hypothecated the Agreement or any of
Mr. Lyon’s rights thereunder to any other person or entity.

5. Successors and Assigns. This Termination shall inure to the benefit of, and
be binding upon, the parties hereto and their heirs, successors and permitted
assigns.

6. Facsimile and Counterparts. This Termination may be executed by facsimile and
in counterparts, each of which shall be deemed an original and together shall
constitute one and the same agreement.



--------------------------------------------------------------------------------

7. Entire Agreement. This Termination constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings between the parties. No change, modification or
amendment of this Termination shall be valid unless the same is in writing and
signed by each of the parties to be bound. No waiver of any provision of this
Termination shall be valid unless in writing and signed by the party to be
charged. No waiver by any party of any term of this Termination, in any one or
more instances, shall be deemed to be or construed as a waiver of the same or
any other term of this Termination on any future occasion.

IN WITNESS WHEREOF, each of the parties hereto has caused this Termination to be
executed by its duly authorized officer or agents as of the date first above
written.

 

COMPANY:     RGC Resources, Inc.     By:  

/s/ John B. Williamson, III

     (SEAL)     Name: John B. Williamson, III          Title: President and CEO
     MR. LYON:               

/s/ Howard T. Lyon

     (SEAL)     Name: Howard T. Lyon     